FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                     UNITED STATES COURT OF APPEALS                    June 11, 2008
                                                                   Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT
                                                                       Clerk of Court


    CHRISTOPHER HUSBAND,

                Plaintiff-Appellant,

    v.                                                    No. 07-7058
                                                   (D.C. No. 05-CV-285-FHS)
    MICHAEL J. ASTRUE,                                    (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and BRISCOE, Circuit Judges.



         Christopher Husband appeals the district court’s order directing the

payment of attorney’s fees awarded under the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412(d), to him rather than to his attorney. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The EAJA provides, in pertinent part,

      Except as otherwise specifically provided by statute, a court shall
      award to a prevailing party other than the United States fees and
      other expenses . . . incurred by that party in any civil action (other
      than cases sounding in tort), including proceedings for judicial
      review of agency action, brought by or against the United States in
      any court having jurisdiction of that action, unless the court finds
      that the position of the United States was substantially justified or
      that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). The question presented in this appeal is whether the

district court erred in refusing to order payment of the EAJA fee award directly to

Mr. Husband’s attorney.

      On the Commissioner’s motion, we stayed this appeal pending our decision

in Manning v. Astrue, 510 F.3d 1246 (10th Cir. 2007), pet. for cert. filed,

__ U.S.L.W. __ (U.S. May 22, 2008) (No. 07-1468). In Manning we held that the

EAJA “statutory language clearly provides that the prevailing party, who incurred

the attorney’s fees, and not that party’s attorney, is eligible for an award of

attorney’s fees.” Id. at 1249-50. We concluded that the legislative history and

uncodified portions of the EAJA also supported our interpretation. Id. at

1251-52. And we rejected further arguments to the contrary, based upon an

alleged “chilling effect” of our decision on claimants’ attempts to obtain

representation and the claimed inconsistency of not awarding EAJA fees to pro se

claimants. Id. at 1254, 1253. We acknowledged ordering payment of EAJA fees

directly to counsel in Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986), but


                                          -2-
we noted that case did not address whether the claimant or the claimant’s attorney

was entitled to recover the fees. Manning, 510 F.3d at 1253. Finally, we

recognized the Commissioner’s previous practice of paying EAJA fees directly to

claimants’ attorneys, but emphasized that “we are bound by the statutory

language, legislative history, and case law.” Id. at 1255.

      We addressed each of Mr. Husband’s appeal arguments in Manning and our

decision in that case is controlling. We therefore conclude that the district court

correctly ordered payment of the EAJA fees award to Mr. Husband, rather than to

his attorney.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                         -3-